— Judgment, Supreme Court, Bronx County (Peggy Bernheim, J., at jury trial and sentence), rendered July 30, 1987, convicting defendant of robbery in the second degree and sentencing him to an indeterminate term of imprisonment of from 7 to 14 years, unanimously affirmed.
The location of the second individual was not so distant as to fall outside the ambit of People v Hedgeman (70 NY2d 533 [1987]). Indeed, there was testimony that appellant struggled with the complainant while dragging her backwards towards an opening in the fence where the second man stood, and that thereupon defendant tossed the bag in the other man’s direction, who then picked it up and fled. Based upon such evidence, a reasonable inference could be drawn by the jury that the second man was “ready, willing and able” to aid the robber in the commission of the crime. Accordingly, the element of being “aided by another actually present” is satisfied. (See, People v Dennis, 146 AD2d 708 [2d Dept 1989].) Concur — Ross, J. P., Asch, Rosenberger, Smith and Rubin, JJ.